Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/608,468 filed on 10/25/2019. This application is a 35 USC §371 of International Application No. PCT/CN2018/082491 filed on 04/10/2018. A preliminary amendment filed with the application is entered. Claims 9-10 have been amended. Claims 1-10 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA 201710299812.4 filed on 04/28/2017, has been made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 and 7 are objected to because of the following informalities:

Regarding claim 1, the members of a Markush group should be separated by a comma, in order to distinguish them from the limitations that are separated by a semicolon. Accordingly, claim 1 should read as follows: 

“[Claim 1] (Currently Amended) A method performed by user equipment (UE), comprising: 
performing one or more of the following operations when the UE performs a beam recovery preparation procedure: 
stopping or suspending receiving a physical layer downlink control channel (PDCCH) on a failed beam or in a beam direction[[;]], 
saving a parameter related to one or more logical channels[[;]], or
saving relevant information of a hybrid automatic repeat request (HARQ) process; and 
performing one or more of the following corresponding operations when a beam recovery procedure is complete: 
receiving the PDCCH on an operating beam or in the beam direction[[;]], 
recovering a parameter related to one or more logical channels[[;]], or
recovering the relevant information of the HARQ process.”

Regarding Claim 7, the limitation should read: “…emptying buffers of all HARQs.”

Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 20180006770 A1; hereinafter “Guo”).

Regarding Claim 1, Guo discloses a method performed by user equipment (UE), comprising: 
performing one or more of the following operations when the UE performs a beam recovery preparation procedure: stopping or suspending receiving a physical layer downlink control channel (PDCCH) on a failed beam or in a beam direction[[;]], saving a parameter related to one or more logical channels[[;]], or saving relevant information of a hybrid automatic repeat request (HARQ) process (Abstract: When there is a failure to track the serving beam, a beam recovery procedure is initialized; [0054] the UE can implement specific actions upon detecting beam tracking failure or detecting that a serving beam has become invalid; [0056] The UE can disable or suspend the associated discontinuous reception (DRX) functionality or stop timer(s) related to the associated DRX functionality in order to keep monitoring DL signaling, and recover as soon as possible; suggests suspending receiving a PDCCH, a DL channel; [0056] The associated UL HARQ buffer doesn't need to be flushed to suspend transmission(s); indicates saving relevant information of a hybrid automatic repeat request (HARQ) process; the claim limitation is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (suspending receiving a PDCCH, saving HARQ information) which anticipates the genus (MPEP 2131.02).); and 
performing one or more of the following corresponding operations when a beam recovery procedure is complete: receiving the PDCCH on an operating beam or in the beam direction[[;]], recovering a parameter related to one or more logical channels[[;]], or recovering the relevant information of the HARQ process ([0062] and Fig. 12: At Step 1206, the UE initiates a beam recovery procedure. At Step 1208, the UE retransmits the data stored in the UL HARQ buffer after the completion of the beam recovery procedure; the claim limitation is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (recovering HARQ information) which anticipates the genus (MPEP 2131.02).).  

Regarding claim 2, Guo discloses the limitations of claim 1, and Guo further discloses wherein the UE performs the beam recovery preparation procedure when any of the following situations occurs: after failure of a radio link that uses beam forming is detected; the UE judges that the beam recovery procedure can be performed; before the UE determines to transmit a beam recovery request; or before the UE determines to transmit a radio link interruption recovery request ([0063] In one embodiment, the beam recovery procedure comprises transmitting a scheduling request. The beam recovery procedure is initiated in response to a beam tracking failure (= after failure of a radio link that uses beam forming is detected.). The beam tracking failure is detected if the serving beam is determined to have become invalid. The serving beam is determined to have become invalid if the UE does not receive a signal or an indication via the serving beam within a predetermined period of time.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (performing beam recovery preparation procedure after failure of a radio link that uses beam forming is detected) which anticipates the genus (MPEP 2131.02).

Regarding claim 3, Guo discloses the limitations of claim 1, and Guo further discloses wherein the beam recovery procedure is complete when any of the following situations occurs: the UE receives a valid beam recovery request response; the UE receives a valid radio link interruption recovery request response; or the UE obtains the operating beam ([0063] The retransmission is made via a new beam (= UE obtains an operating beam), e.g. a beam different from any of the serving beam. The new beam is found during the beam recovery procedure.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (beam recovery procedure is complete when UE obtains the operating beam) which anticipates the genus (MPEP 2131.02).

Regarding claim 4, Guo discloses the limitations of claim 1, and Guo further discloses wherein the failed beam or beam direction comprises that signal strength of the beam is lower than a specific threshold or that a signal detection of a radio link in the beam direction does not meet specific requirements ([0076] the beam becoming invalid may be detected when the UE considers a transmission or a reception is failed…the beam becoming invalid may be detected if a signal or an indication via the beam is not received by the UE (= signal detection does not meet specific requirements), e.g. for a period of time. The beam becoming invalid may be due to beam change or TRP (transmission reception point) change.).The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (signal detection does not meet specific requirements) which anticipates the genus (MPEP 2131.02).

Regarding claim 6, Guo discloses the limitations of claim 1, and Guo further discloses wherein the relevant information of the HARQ process comprises one or more of the following items: -an identifier of the HARQ process; - information in an HARQ buffer; - indication information related to HARQ data transmission; or - relevant information of a transmission time interval or subcarrier bandwidth of the HARQ process (([0054] the UE can implement specific actions upon detecting beam tracking failure or detecting that a serving beam has become invalid; [0055] To avoid unnecessary UE power consumption and interference with other UL transmissions, in one example, the specific action that the UE can take is to suspend or terminate ongoing UL retransmission(s) associated with the failure; [0056] The associated UL HARQ buffer doesn't need to be flushed to suspend transmission(s); indicating that upon detecting beam/link failure, the relevant information comprising HARQ buffer is saved not flushed.).

Claim 10 is rejected on the same grounds set forth in the rejection of claim 1. Claim 10 recites similar features as in claim 1, from the perspective of an apparatus for a UE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of  Kim et al. (US 20180139030 A1; hereinafter “Kim”).

Regarding claim 5, Guo discloses the limitations of claim 1. But Guo does not disclose saving a parameter related to one or more logical channels when the UE performs a beam recovery preparation procedure, wherein the parameter related to the one or more logical channels comprises a parameter related to a transmission priority and/or a parameter related to a data transmission rate. 
However, in the same field of endeavor, Kim discloses a method for a UE comprising: transmitting a scheduling request to a base station when data for a predetermined logical channel needs to be transmitted based on a parameter related to the one or more logical channels wherein the parameter is related to a transmission priority ([0312] The MAC layer is responsible for logical channel prioritization 4g-05, HARQ 4g-10, and random access 4g-15; [0495] Referring to FIG. 5M, if a predetermined condition is fulfilled, the UE 5m-01 transmits an SR to the eNB/gNB 5m-02 at operation 5m-05… The UE 5m-01 may transmit an SR along with the buffer status information about data with the highest priority, all data stored in the buffer, or data on a predetermined logical channel using the transmission resources bits.). This suggests that the logical channel priority is stored by the UE in order to request a scheduling request accordingly. A skilled person can apply this teaching to derive saving a parameter related to one or more logical channels when the UE performs a beam recovery preparation procedure (in an analogous manner to establishing a connection between a UE and a gNB for data communication and configuring information used for scheduling request), wherein the parameter related to the one or more logical channels comprises a parameter related to a transmission priority.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo as applied to claim 1, based on the above teaching from Kim, to derive the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for a fast recovery from beam failure detection.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (saving logical channel priority) which anticipates the genus (MPEP 2131.02).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of 3GPP R1-1705893 (Ericsson, 3GPP TSG-RAN WG1 Meeting #88bis, Spokane, U.S., 3rd – 7th April 2017; hereinafter “NPL1”).

Regarding claims 7 and 8, Guo discloses the limitations of claim 1, and Guo further discloses emptying buffers of all HARQs by a UE upon detection of beam failure ([0056] To terminate UL (re)transmission(s), there can be several possible alternatives and specific actions including flushing the associated UL HARQ buffer,… resetting the associated HARQ entity and/or resetting the associated MAC entity).  
But Guo does not disclose receiving indication information of discarding the relevant information of the HARQ process, and wherein the indication information is comprised in a MAC control element, downlink control information (DCI) of the PDCCH, or RRC signaling.  
However, in the same field of endeavor, NPL1 discloses performing beam recovery procedure on a MAC layer (Sec. 2.2: Beam Recovery actions: The beam recovery procedure should be a L1/L2 procedure (including the MAC layer), to cater for fast re-establishment, and also in line with previous agreements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo as applied to claim 1, based on the above teaching from NPL1, to derive “receiving indication information of discarding the relevant information of the HARQ process, and wherein the indication information is comprised in a MAC control element,”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for a fast recovery from beam failure detection.
Claim 8 is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (indication information comprised in a MAC control element) which anticipates the genus (MPEP 2131.02).

Regarding claim 9, Guo discloses the limitations of claim 1, and Guo further discloses resetting media access control (MAC) layer entity upon beam failure detection ([0068] In response to detection of a beam becoming invalid, the UE can reset HARQ entity or MAC entity associated with the UL transmission, e.g. via the beam becoming invalid.).
But Guo does not explicitly disclose wherein the steps are performed on a media access control (MAC) layer.
However, in the same field of endeavor, NPL1 discloses performing beam recovery procedure on a MAC layer (Sec. 2.2: Beam Recovery actions: The beam recovery procedure should be a L1/L2 procedure (including the MAC layer), to cater for fast re-establishment, and also in line with previous agreements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Guo as applied to claim 1, based on the above teaching from NPL1, to derive “wherein the steps are performed on a media access control (MAC) layer”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for a fast recovery from beam failure detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471